UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12, 2008 SECURITY FEDERAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 0-16120 57-0858504 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 238 Richland Avenue West, Aiken, South Carolina 29801 (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code):(803) 641-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Security Federal Corporation announced that it had received preliminary approval from the U.S. Treasury to purchase $18.0 million of its senior preferred stock and related warrants to purchase up to $2.7 million of its common stock, subject to the completion of the formal agreements. The full text of the press release is furnished herewith as Exhibit 99.1 and is incorporated into this Item 8.01 by reference in its entirety. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Press release dated December 12, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SECURITY FEDERAL CORPORATION Date: December 12, 2008 By: /s/Roy G. Lindburg Roy G. Lindburg Treasurer and Chief Financial Officer Exhibit Press Release of Security Federal Corporation dated December 12, 2008 Security FederalTo Sell $18 Million in Preferred Stock Under CPP Aiken, SC – December 12, 2008 – Security Federal Corporation (“Company”) (OTCBB:SFDL.OB), the parent company of Security Federal Bank (“Bank”), today announced that it has received preliminary approval to sell $18 million in preferred stock to the U.S. Treasury Department through its Capital Purchase Program.The anticipated sale of the preferred stock, as well as warrants for up to $2.7 million, is expected to close within 30 days subject to the signing of closing documents and registration with the Securities and Exchange Commission. “We are pleased that we have been selected to participate in this voluntary program, which is an important recognition of the strength and financial health of the Company,” said Timothy W. Simmons, President and Chief Executive Officer.“The additional capital will enhance our capacity to support the communities we serve through expanded lending activities and economic development.We believe that participation in this program should be beneficial for the employees, customers and shareholders of the Company.The Bank is well capitalized today and, of course, will be well capitalized after the transaction” stated Simmons. The preferred stock will pay a 5% dividend for the first five years, after which the rate will increase to 9% if the preferred shares are not redeemed by the Company.The terms and conditions of the transaction and the preferred stock will conform to those provided by the U.S.
